Citation Nr: 0840367	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for residuals of a 
right finger injury.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a right knee 
disorder with arthritis.  

9.  Entitlement to service connection for an eye disorder.

10.  Entitlement to service connection for a sinus disorder, 
to include sinusitis and rhinitis.

11.  Entitlement to service connection for myofascial 
syndrome.

12.  Entitlement to service connection for a back disorder 
with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The claims of entitlement to service connection for 
myofascial syndrome and a back condition with arthritis being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The record does not contain current diagnoses of: 
bronchitis, a left ankle disorder, gastroenteritis, a right 
heel disorder, pes planus, a disorder of the right index 
finger; headaches or a right knee disorder.  

2.  Hyperopia, astigmatism and presbyopia are developmental 
disorders of the eye, and service connection is, by 
regulation, precluded for such developmental disorders.

3.  The evidence on file does not reflect that the veteran 
has a current diagnosis of sinusitis.

4.  The medical evidence does not show that currently 
diagnosed allergic rhinitis had its origins in service or is 
etiologically related to service or any incident therein.


CONCLUSIONS OF LAW

1.  Claimed conditions consisting of bronchitis, a left ankle 
disorder, gastroenteritis, a right heel disorder, pes planus, 
a disorder of the right index finger; headaches and a right 
knee disorder were not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Service connection for bilateral loss of vision, 
currently diagnosed as hyperopia, astigmatism and myopia, is 
precluded as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303(c), 4.9, 4.84(a) (2008).

3.  A sinus disorder, to include sinusitis and rhinitis, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in April 2004 that fully addressed the first 
three notice elements and was sent prior to the initial AOJ 
decision in this matter issued in November 2004.  The letter 
informed the veteran of what evidence was required to 
substantiate the service connection claims now on appeal and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided notice of the type of evidence necessary to 
establish effective dates for the claimed disabilities on 
appeal.  However, inasmuch as the service connection claims 
being adjudicated on the merits herein are being denied, such 
matters are moot and the Board finds no prejudice to the 
veteran in proceeding with the present decision.  To the 
extent that two of the claims on appeal are being remanded, 
the Board will request that corrective action be taken on 
Remand to provide this notification to the veteran as to 
those two pending claims.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, and post-service VA medical 
records.  VA examinations of the eyes (July 2003) and feet 
(May 2004) were conducted in this case.

The Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as to the other 
claims.  Regarding claims for bronchitis, a left ankle 
disorder, gastroenteritis, a right heel disorder, pes planus, 
a disorder of the right index finger; headaches or a right 
knee disorder, there is no current diagnosis on file for any 
of these conditions.  Regarding the claims for an eye 
condition, the file contains sufficient evidence regarding 
current diagnoses and treatment for eye conditions, without 
any suggestion of an etiological relationship to service.  

In July 2007, the veteran provided additional information for 
the file which was accompanied by a waiver.  This evidence 
pertains to treatment for back conditions.  Inasmuch as the 
claimed back conditions are being Remanded, this evidence 
will be considered by the RO in conjunction with the issuance 
of a Supplemental SOC addressing all of the evidence 
pertinent to those claims.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served with the United States Navy from July 1972 
to April 1977.  The service connection claims now on appeal 
were all filed in January 2004.

The service treatment records (STRs) include a May 1972 
enlistment examination report which reflects that clinical 
evaluation of all functions and systems was entirely normal 
and there was no indication of any visual deficit.  A history 
of hay fever was noted.  The STRs document treatment for 
numerous injuries, symptoms and complaints and conditions 
including: bronchitis (September 1973, October 1974, November 
1974, August 1975); a left ankle condition manifested by 
slight swelling and pain on movement (October 1973); 
bronchial asthma (September 1973); possible gastroenteritis 
(December 1973); right knee swelling (July 1974); a contusion 
on the top of the forehead (September 1974); dislocation of 
the patella (July 1974); superficial laceration of the right 
index finger (November 1974); right heel soreness assessed as 
Achilles tendonitis (March 1975); and sinus congestion 
assessed as rhinitis (September 1975).  The separation 
examination report dated in March 1977 failed to reveal any 
clinical abnormality or evidence of visual deficit.

The file contains VA medical records dated in 2003 and 2004 
which document treatment for: blurred vision, secondary to 
hyperopia, astigmatism and presbyopia for which an eyeglass 
prescription was issued (July 2003); allergic rhinitis (July 
2003); and tinea pedis (May 2004); 

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service Connection

A.  Bronchitis, a left ankle disorder, gastroenteritis, 
a right heel disorder, pes planus, a disorder of the 
right index finger; headaches or a right knee disorder

With respect to conditions claimed as bronchitis, a left 
ankle disorder, gastroenteritis, a right heel disorder, pes 
planus, a disorder of the right index finger; headaches or a 
right knee disorder, for which the veteran seeks service 
connection, regardless of the theory of entitlement, the 
evidence on file does not contain current clinical diagnoses 
of any of the aforementioned conditions or a diagnosis of any 
condition primarily manifested by these claimed conditions 
and/or symptoms.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claims were filed in January 2004.  No diagnosis 
or clinical evidence of bronchitis, a left ankle disorder, 
gastroenteritis, a right heel disorder, pes planus, a 
disorder of the right index finger; headaches or a right knee 
disorder was of record at that time, (resolved or unresolved) 
nor has such been presented at any time subsequently since 
the claims have been pending.  In fact, no clinical evidence 
or diagnoses of these currently claimed conditions has been 
shown at any time since the veteran's discharge from service.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence on file is 
entirely negative for a current diagnosis or clinical 
evidence of bronchitis, a left ankle disorder, 
gastroenteritis, a right heel disorder, pes planus, a 
disorder of the right index finger; headaches or a right knee 
disorder; service connection for these claimed conditions is 
not warranted and these claims are denied. 

	B.  Eye Condition

The veteran maintains that a currently claimed eye disorder 
is etiologically related to a contusion of the head sustained 
in service.  The STRs document that the veteran sustained a 
contusion on the top of the forehead in 1974 and do not 
document any eye involvement or visual impairment (even on a 
temporary basis) attributable to this contusion.  

The Board notes that the file contains medical evidence of a 
currently manifested eye condition, assessed as blurred 
vision, secondary to hyperopia, astigmatism and presbyopia.  
However, none of these disorders were diagnosed during 
service, nor was there any evidence of eye injury or visual 
deficit or impairment in service.  All of these disorders 
were initially diagnosed decades after service, (the earliest 
documentation of any eye problems being in 2003) and none of 
the currently diagnosed eye conditions have been 
etiologically related to service or to any service-connected 
disorder by clinical evidence or competent medical opinion.  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  Specifically, with regard to conditions diagnosed 
in 2003 as hyperopia, astigmatism and presbyopia, the Board 
points out refractive error of the eyes due to such eye 
disorders as myopia, presbyopia and astigmatism is not a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia 
is defined as a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 
64 (1992).  

While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  The veteran's STRs do not 
document any injury or a disease affecting the eyes and 
revealed no evidence of visual deficit.  In short, the 
evidence does not reflect aggravation.  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, refractive error, 
including myopia, presbyopia and astigmatism, cannot be 
recognized as a disability under the terms of VA's Schedule 
for Rating Disabilities and a claim for service connection 
for blurred vision/refractive error must be denied to the 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and developmental defects such as refractive error 
from the definition of disease or injury, has been upheld.  
Winn, 8 Vet. App. at 510.

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not for application.  As a matter of law, 
the claim for service connection for an eye condition, 
currently manifested by blurry vision/vision loss, diagnosed 
as myopia, presbyopia and astigmatism, is denied.

	C.  Sinusitis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The record in this case contains no current 
clinical evidence of sinusitis.

In this case, the STRs are entirely negative for a diagnosis 
of sinusitis, although documenting some acute symptoms of 
sinus congestion, hay fever and watery eyes in September 
1975, assessed as rhinitis.  The separation examination 
report dated in March 1977 revealed that clinical evaluation 
of the throat, nose and sinuses was normal.  

The post-service medical records are entirely negative for a 
diagnosis of sinusitis.  The Court has recently addressed 
what constitutes "current disability."  The Court held that 
the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim for 
sinusitis was filed in 2004; as of that time, there was not 
of record any clinical diagnosis of sinusitis (resolved or 
unresolved) nor has such evidence been presented at any time 
subsequently since the claim has been pending.  In summary, 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in- service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the veteran does not 
currently have a diagnosis of sinusitis; service connection 
for that particular disability is not warranted.

The Board observes that the claims folder does contain a 
diagnosis of allergic rhinitis made in July 2003, more than 
25 years after the veteran's discharge from service.  
Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2008).

As noted previously, the STRs show that the veteran was 
diagnosed with rhinitis in 1975, but do not show a diagnosis 
of rhinitis thereafter during service or until more than 25 
years after the veteran's discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In this case, there is no evidence or 
continuity/chronicity of sinus symptomatology since service.

Currently diagnosed rhinitis has never been etiologically 
linked to the veteran's period of service.  In this case, no 
probative and/or competent evidence has been presented which 
establishes or even suggests that a current diagnosis of 
rhinitis is etiologically related to service.  A requirement 
for a showing of such a relationship has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Therefore, service connection for rhinitis is not 
established.

In summary, lacking any clinical evidence of a current 
diagnosis of sinusitis, and lacking competent/probative 
evidence of an etiological link between currently diagnosed 
rhinitis, and the veteran's period of active service, to 
include any incident therein, the Board finds that service 
connection for a sinus disorder, to include both sinusitis 
and rhinitis, is not warranted.  The benefit of the doubt 
doctrine is not for application where, as here, the weight of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for chronic bronchitis is 
denied.  

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for residuals of a left 
ankle injury is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for residuals of a right 
finger injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right knee disorder 
with arthritis is denied  

Entitlement to service connection for an eye disorder is 
denied.

Service connection for a sinus disorder, to include sinusitis 
and rhinitis, is denied.

REMAND

A preliminary review of the record discloses that additional 
development is necessary as to the veteran's service 
connection claims for myofascial syndrome and for a back 
disorder with arthritis.

The veteran's service treatment records (STRs) reflect that 
the veteran was seen repeatedly during service for complaints 
related to the back.  For instance, in August 1973, he 
complained of point tenderness between the left lower scapula 
and thoracic spine, assessed as myofascial syndrome.  
Assessments of low back pain syndrome and muscle strain were 
also made during service.  

Medical evidence was added to the file in 2007 (which was 
accompanied by a waiver) which reflected that the veteran had 
currently manifested low back conditions assessed as multi-
level lumbar spondylosis, central canal stenosis and disc 
herniation at L4/L5.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  Inasmuch as the file contains 
both evidence of back symptomatology during service and 
evidence of currently manifested back symptomatology, the 
Board believes that an examination of the veteran's back 
would be helpful in this case before a final determination of 
his pending claims can be made.

Finally, the Board also points out that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This specific notice is not 
currently on file and accordingly on Remand the RO will be 
requested to provide the veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the pending service 
connection claims for myofascial syndrome 
and for a back disorder with arthritis, 
the RO should send a duty-to-assist 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal.

2.  The RO/AMC should ask the veteran to 
identify any post-service treatment, VA 
or otherwise which pertains to treatment 
for the back.  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include pertinent VA medical records.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed disabilities, 
described as myofascial syndrome and a 
back disorder with arthritis.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information and/or 
opinions:

a) Diagnose any current back disability 
and specifically determine whether a 
current diagnosis of myofascial syndrome 
is warranted.

b) If the veteran has a current back 
disability, is it at least as likely as 
not (50 percent probability or more) to 
have been incurred in service or 
etiologically related to any of the back 
conditions diagnosed or treated in 
service?

c) If it is determined that any currently 
diagnosed back disability  pre-existed 
service, then is it at least as likely as 
not (50 percent probability or more) that 
such disability was aggravated in 
service, beyond the natural progression 
of the disease?

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Once the above-requested development 
has been completed, the veteran's service 
connection claims for myofascial syndrome 
and for a back disorder with arthritis 
must be readjudicated, to include 
consideration of all of the evidence 
added to the file since the issuance of 
the SOC in June 2005.  If any of the 
claims remain denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


